UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6024


JONAH JERVAIS SOVEREIGN, a/k/a Jarvis L. Canslor,

                   Plaintiff - Appellant,

             v.

LESLIE FLEMING; J.J. SHORT; R. SAYLOR; J.B. CRABTREE; C/O A. CRAFT,

                   Defendants - Appellees.



                                     No. 17-7004


JONAH JERVAIS SOVEREIGN, a/k/a Jarvis L. Canslor,

                   Plaintiff - Appellant,

             v.

R. SAYLOR,

                   Defendant – Appellee,

             and

LESLIE FLEMING; J. J. SHORT; J. CRABTREE; C/O A. CRAFT,

                   Defendants.
Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:15-cv-00568-JLK-RSB)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonah Jervais Sovereign, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jonah Jervais Sovereign seeks to appeal the district court’s orders dismissing his

civil rights complaint and declining to extend the appeal period. We dismiss the appeals

for lack of jurisdiction because the notices of appeal were not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order dismissing the complaint was entered on the docket on

September 2, 2016. The notice of appeal was filed on October 16, 2016. * The court’s

order denying an extension of the appeal period was entered June 9, 2017. Sovereign’s

notice of appeal from that order was filed July 31, 2017. Because Sovereign failed to file

a timely notice of appeal in either case or to obtain an extension or reopening of the appeal

period, we dismiss the appeals. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED



       *
         For the purpose of these appeals, we assume that the date appearing on the notices
of appeal is the earliest date the notices could have been properly delivered to prison
officials for mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                              3